Citation Nr: 0100438	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to Muscle Group IX of the right hand, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from April 1941 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) dated in May 1999, denying the appellant's claim for an 
increased disability rating for his service-connected gunshot 
wound, Muscle Group IX right hand, rated 10 percent 
disabling.  

While the case was pending before the Board, a letter from 
the veteran was referred to the Board from the RO, in which 
the appellant raised a claim for an increased rating for a 
left leg disability.  This issue has not been developed for 
appellate consideration, and it is referred to the RO for 
appropriate action.  


REMAND

In June 1999 the appellant raised the issue of service 
connection for the amputation of the third, fourth and fifth 
fingers of the right hand on a secondary basis.  He contends 
that his service-connected disability caused numbness in his 
right hand, and the numbness caused the industrial accident 
with the punch press in 1966 that resulted in.  The Board in 
1982, addressed similar as part of a claim for an increased 
rating, and found that the symptoms and manifestations of 
disability attributable to the amputation cannot be 
considered when assigning a disability rating for residuals 
of the gunshot wound.  

The Board finds that the issue service connection for the 
amputation of the third, fourth and fifth fingers of the 
right hand on a secondary basis has been formerly raised.  
The Board further finds that this issue is intertwined with 
the current issue in appellate status and must be formerly 
adjudicated by the RO.  The Board notes that the most recent 
VA examination conducted in 1999 and 1998, erroneously report 
that the three fingers were actually lost during service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for his right hand disability 
following military service through his 
hospitalization in 1966 when the he was 
hospitalized for the injury to the right 
hand.  He should also identify any 
current treatment records.  The RO is 
requested to obtain all records, which 
are not on file.  

2.  Thereafter, the appellant should be 
afforded the opportunity for a VA 
examination by an orthopedist to 
determine the nature and severity of the 
residuals of the gunshot wound to the 
right hand, Muscle Group IX.  The claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  All 
testing deemed necessary should be 
performed.  It is requested that the 
examiner include any limitation of motion 
of the joints and fingers controlled by 
Muscle Group IX, to include what 
constitutes normal range of motion.  It 
is requested that the examiner obtain 
detailed history regarding the 1966 
injury to the right hand.

Following the examination it is requested 
that the examiner render an opinion as to 
whether it is as likely as not that the 
service-connected right hand disability 
caused the injury in 1966 which resulted 
in the amputations of the third, fourth 
and fifth fingers.  A complete rationale 
for any opinion expressed should be 
included in the examination report. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  If the claim for an increased rating 
for residuals of a gunshot wound to 
Muscle Group IX of the right hand, 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

6.  If the claim for service connection 
for amputation of the third, fourth and 
fifth fingers is denied, the appellant 
and his representative should be notified 
of that denial and of his appellate 
rights. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


